government entities division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail code dal dallas texas number release date legeng org - organization name xx - date address - address org address date date employer_identification_number form tax period s ended person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms u s_corporation income_tax return for the years ended december 20xx december 20xx and december 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service department of the treasury te_ge exempt_organizations second avenue m s w540 seattle washington date date taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of the preliminary findings of our examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary please respond within days of the date of this letter as noted in the attached report it would be possible to avoid revocation if you were to amend the organization’s bylaws to include and limit the social member class if you would like to take this option please submit the amended and signed bylaws to the individual listed above lf you accept the proposed revocation please sign and return the enclosed form 6018-a consent to proposed action to the individual listed above we will then send you a final letter revoking your exempt status please also file federal_income_tax returns forms for tax years ending december _ with the individual listed above and december if you disagree with our findings please provide in writing any additional information you believe may alter the findings your reply should include a statement of the facts the applicable law and arguments that support your position please also include any corrections to the facts that have been stated if in dispute upon receipt of your response we will evaluate any additional information you have provided prior to issuing any final report of examination alternatively you may have the option of entering into a fast track settlement agreement please refer to the information enclosed regarding the possibility of this option thank you for your cooperation sincerely anne jewell revenue_agent internal_revenue_service department of the treasury enclosure form_4564 information_document_request form 886-a explanation of items publication appeals - introduction to alternative dispute resolution form 6018-a consent to proposed action schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx legend org - organization name agent - agent manager - manager poa - poa dir-1 - ein - ein xx - date city - city state - state commander - commander quartermaster - quartermaster dir co-1 through co-3 - through companies issues does the organization qualify for exemption under internal_revenue_code irc sec_501 as an organization described under sec_501 does the organization qualify for exemption under sec_501 as an organization described under sec_501 does the organization qualify for exemption under sec_501 as an organization described under sec_501 does the organization qualify for exemption under sec_501 as an organization described under sec_501 or sec_501 if the organization qualifies for exemption under one of the above code sections what is the correct amount of tax assessed to the organization as unrelated related business income_tax ubit imposed under sec_511 on form 990-t exempt_organization business income_tax return if the organization does not qualify for exemption under one of the above code sections what is the correct amount of tax to be assessed on form_1120 u s_corporation income_tax return facts the articles of incorporation aoi for the organization were filed in state on december 19xx the document determines that the official name of the organization as dir-1 org of the united_states organization per the aoi the organization is organized for fraternal patriotic historic and educational_purposes otherwise it states that they are to preserve and strengthen comradeship within the membership to assist worthy comrades to perpetuate the memory and history of our dead and to assist their widows and orphans the organization also states in its purpose that they are to maintain true allegiance to the government of the united_states and fidelity to its constitution and laws to foster true patriotism to maintain and extend the institutions of american freedom to preserve and defend the united_states from all her enemies the organization had retained a signed and stamped copy of the original articles of incorporation as the organization is exempt under a group ruling filed by the co-1 the organization has not retained a copy of the exemption_letter during the examination it was determined that they were exempted from income_tax as an organization described under sec_501 an examination of the form_990 return of organization exempt from income_tax for the period ending december 20xx was initiated by the assigned agent of the internal_revenue_service agent on september 20xx with the issuance of letter eo initial appointment letter no prior contact form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org publication your rights as a taxpayer and the initial information_document_request idr initial appointment was conducted with assistance from agent agent on october 20xx tax identification_number ein year period ended 20xx on october 20xx the organization completed and signed a form_2848 power_of_attorney and declaration of representative the form_2848 gave poa poa cpa power_of_attorney privileges over income and employment_tax matters for the years 20xx through 20xx the agent interviewed commander commander quartermaster quartermaster manager club manager and poa poa on october 20xx concerning the activities and purpose of the organization the following is a partial transcript of that interview did you receive publication have you read it and do you have any questions concerning your rights the quartermaster had read the publication and had no further questions to get a full understanding of your organization please describe the history of your organization and all of its activities according to the articles of the organization they were created in 19xx their main activities include giving donations to various groups the majority of the donations are spent on youth activates the organization also runs a bar bingo two nights a week and gambling pull-tabs etc other activates include an annual auction and renting the hall for memorial services and youth events they collect little to no income from the rental of the hall the organization also sponsors several of the local youth sports team who is able to use your facilities the post has auxiliary members and social members that are able to use the bar and games besides actual members bartenders are required to check the membership license of all those using the bar guests can be brought in by a member but must also sign in with the guest book do you have any activities that are open to the public bingo_games are open to the general_public who conducts the activities for the organization volunteers employees employees dispense pull-tabs from behind the bar however there is a mix of volunteers and employees at other events the gambling revenue claimed as part of program service revenue what is that income comprised of this included both the pull-tab and bingo income how much revenue is drawn in from gambling activates what different activities form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_2 schedule number or exhibit form 886-a rev date org explanations of item sec_12 20xx tax identification_number year period ended name of taxpayer ein most of the income generated by the organization is from gambling activities some activities include bingo pull-tabs and punch boards how is the gambling revenue accounted for the organization maintains separate bank accounts for this income the income is used mostly for insurance and operating costs of the facility some donations are granted out of the gambling revenue how often are events held bingo is held nights a week sunday and tuesday how do you determine if someone is a member or non-member membership cards are checked at the bar the cards are color coded to show if they are current is this a membership_organization what is the breakdown between veterans and non-veterans in your organization how do you keep track a list of members comes from the national organization every year may see the documents kept to substantiate the membership requirements this documentation is kept in a card file what classes of members are there and are there any differences in voting rights there are regular members those vetted by the national organization some of these are annual and others are lifetime social members do not have voting rights are there associate member classes if yes do they have voting rights the organization said there were no associate members the organization does not consider social members an associate member class what are the dues initiation fees for the various classes of members dues are dollar_figure a year where dollar_figure goes to the national organization as a set figure do you have an auxiliary organization co-2 or other social_club there is a co-2 of this organization and they are given a membership and allowed to use the bar like the regular members form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items there are approximately auxiliary members they have access to the organization's facilities what are the member benefits are there any ancillary_benefits such as group health accident life and or disability insurance credit cards or cellular phone service some insurance_companies give a small discount to members and the national organization provides life and dismemberment benefits how often are general meetings and board meetings held when are the meetings held where are the meetings held monthly with board meetings preceding the general meeting usually does the organization own lease or sublease any real_property encumbered by debt if so is the property the organization owns the building and a command car used in parades is a portion of your property a bar or restaurant if so how much according to the manager about half of the bottom floor is used as a bar area what portion of the building is used for gambling activities the same area as the bar is used for gaming activities as pull-tabs are sold from behind the bar bingo is held in the other half of the room are there any employees of the organization state the number and type of positions federal and state employment_tax returns been timely filed have all there are bartenders one janitor and one manager on staff at one time which employees conduct each activity bartenders sell pull-tabs from the bar the manager supervises the workings of the bar and pull- tab operation how long is spent conducting those activities the organization allocates wage sec_50 between gambling and bar for the bartenders and the manager is an auto available for use by any employee including personal_use how is the personal_use of the auto treated for w-2 purposes no the organization has a command car but it is only used for official business form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx are any officers or board members compensated how is the compensation treated w- quartermasters can be compensated however it was not drawn by the current quartermaster does the organization maintain an accountable_plan for reimbursements to officers board members or employees per sec_62 does the organization require receipts for reimbursements and require vouchers invoices the organization pays very few reimbursements the manager gets reimbursed for mileage if she drives to city dollar_figure most expenses that would be reimbursable are paid out of cash on hand did the organization pay any amounts to any individual for service performed for the organization independent_contractor if the amount was in excess of dollar_figure for a calendar_year did the organization file forms and 1099-misc describe the services performed there was work done on the building and no was filed the organization did not know if the contractor should have gotten form_1099 how many people on average are in the bar on any given day what percentage of those are auxiliary members social members guests regular members there are approximately people a day in the bar on average of those are auxiliary members are social members the rest are guests and regular members the agent sampled the membership records as part of the examination of books_and_records a total of member records were reviewed out of the sample of members member records did not documentation to establish veteran credentials such as form dd-14 etc organizational records indicated that the post had members that had been vetted by the national organization in addition organizational records showed that the post had a total of social members in tax_year 20xx as evidenced by the list of courtesy cards provided to social members as stated in the initial interview the post had auxiliary members who have access and use of the post facilities the agent sampled the guest log book for tax_year 20xx the log book recorded guests over a day timeframe for an average of dollar_figure guests for each day during the sampled as part of the examination the organization provided financial statements for the year of 20xx and 20xx below is a consolidated income statement of the organization for both years under examination consolidated income statement org 20xx of total 20xx of total revenue bar sales liquor sales form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items beer sales cigarette sales gambling pull-tab fishbowl income punchboard income bingo bingo income general raffle income member dues fees donations - misc merchandise sales commission income total revenue cost of goods soid bar sales liquor beer wine bar supplies food cigarettes gambling gambling supplies gambling cash prizes gambling merchandise prizes bingo bingo supplies bingo cash prizes total cost_of_goods_sold gross revenue operated expenses advertising bad_debts business taxes cash short over casual labor cleaning janitorial computer_software convention expense contribution expense bank charges depreciation dues subscriptions entertainment form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of items yearperiod ended 20xx freight postage insurance licenses fees maintenance repairs membership fees member expense office payroll_taxes phone professional fees scholarship awards security supplies small equipment utilities veterans relief quartermaster allowance wages - bartenders wages - manager wages - co-3 total operating_expenses income from operations other revenue expense interest_income sales of inventory total other net_income loss scholarship awards did not appear on the consolidated financial statements created by the organization but was included in the operating_expenses for the general fund operations in 20xx this error was not repeated in 20xx there were no other variations between the financial statements of the organization the financial statements provided by the organization show a break down of expenses for each activity in 20xx and 20xx which provides the source documentation for the above table on october 20xx the agent held an initial closing conference with the individuals directly after the initial interview to discuss preliminary findings these findings included a discussion of the filing_requirements of the 990-t for that income generated by the public the agent held a secondary closing conference on october 20xx to discuss a possible revocation of the tax exempt status of the organization due to the membership requirements the agent spoke with the poa several times to discuss the progress of this issue and possible solutions proposed law form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer explanations of items form 886-a rev date org internal_revenue_code irc sec_501 states that organization described under subsection c or d shall be exempt from taxation 20xx tax identification_number year period ended ein an organization described under sec_501 is a post or organization of past or present members of the armed_forces_of_the_united_states and must be organized in the united_states such an organization must also have at least of its members be past or present members of the armed_forces and substantially_all of the other members are cadets or spouses widows widowers ancestors or lineal descendents of past or present members of the armed_forces or cadets otherwise no amount of the net_earnings of the organization can inure to the benefit of a private shareholder federal tax regulations regulations sec_1_501_c_19_-1 speaks about the membership requirements of an organization described under sec_501 regulations sec_1_501_c_19_-1 states that there are two membership requirements that must be met for the organization to qualify as an organization described under sec_501 the first requires that of the members of the organization be war veterans a war_veteran is defined as persons whether or not present members of united_states armed_forces who have served in the armed_forces during a period of war this definition includes the korean and vietnam conflicts regulations sec_1_501_c_19_-1 states that of the total membership must be a war_veteran a present or former member of the armed_forces a cadet which includes only students in college or university rotc programs or students at armed services academies or a spouse widow or widower of individuals listed above regulations sec_1_501_c_19_-1 states that the organization must be organized exclusively to promote the social welfare of the community as defined in sec_1 c -1 a to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the members of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs fro religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or bother or to provide social and recreational activities for their members sec_501 describes organizations that are organized exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable education or recreational purposes regulation sec_1_501_c_4_-1 states that an organization operated exclusively for the promotion of social welfare is primarily engaged in promoting in some way the common good and general welfare of the community the organization is operated primarily for the purpose of cringing about civic betterments and social improvements regulations sec_1_501_c_4_-1 states that the promotion of social welfare does not included the direct or indirect participation in political campaigns nor can it qualify if the primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit form 886-a catalog number 20810w - page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org revrul_68_46 states that a veterans organization will not qualify for exemption under sec_501 if primarily organized to promote the social welfare of the community it is primarily engaged in a trade_or_business open to the public as the organization is not tax identification_number ein year period ended 20xx sec_501 excludes from income_tax clubs that are organized for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings inure to the benefit of any private shareholder regulations sec_1_501_c_7_-1 state that besides those requirements listed above such clubs must be supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified if connection with club activities it raises revenues from members through the use of club facilities or in regulations sec_1_501_c_7_-1 states that a club that engages in a business such as making its social and recreational facilities available to the general_public or selling other products is not organized and operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not jeopardize exemption revrul_66_150 states that an organization which operates a social_club as its primary activity qualifies for exemption under sec_501 public law hr states that substantially_all of the income received by an organization must be for the exempt_purpose stated in sec_501 limitations have been adopted by the internal_revenue_service to determine the tax exempt status of an organization the limitations state that an organization may receive no more than of their gross_income from non-member use of the facility and no more than from both non-member use and investment in west side tennis club v commissioner f 2d the court determined that more than an insubstantial amount of income received from non-members would jeopardize the tax exempt status of an organization described in sec_501 sec_501 excludes from income_tax fraternal organizations that operate under a lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system such an organization must also provide payment of life sick accident or other_benefits to members of such an organization regulations sec_1_501_c_8_-1 defines operating under a lodge_system to mean carrying on its activities under a form of organization that comprises local branches charter by a parent organization and are largely self-governing such an organization must also have an established system for payment of its members or dependents like sick accident or other_benefits revrul_64_194 states that organizations exempt under sec_501 must provide benefits to a substantial portion of their members however it is not required to supply benefits to all members the secondary class who are not entitled to benefits in the case discussed in the revenue_ruling is also classified in the bylaws of the organization and no portion of the dues collected from those members is used to pay the benefits provided to others form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx sec_501 excludes from income_tax those domestic fraternal organizations that are operated under a lodge_system and the net_earnings are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and do not provide payment of life sick accident or other_benefits regulations sec_1_501_c_10_-1 states that with the exception that the organization does not provide payment of benefits to members and must devote its net_earnings exclusively to religious charitable scientific literary educational or fraternal purposes also an organization described in sec_501 is not qualified as an organization exempt under sec_501 sec_512 provides that unrelated_business_taxable_income is the gross_income earned by any organization through a unrelated trade of business that is regularly carried on less deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business sec_512 provides a special rule for organization described under sec_501 the rule states that any amount attributable to the payment of life sick accident_or_health_insurance for members or their dependents which is set_aside if any amount of the moneys set_aside is used for a purpose other than the above described such amount shall be included in unrelated_business_income for that taxable_year regulations sec_1_512_a_-1 defines unrelated_business_taxable_income except as otherwise provided in sec_1_512_a_-2 sec_1_512_a_-4 or paragraph f of this section as the gross_income derived from any unrelated_trade_or_business regularly carried on less those deductions allowed by chapter of the irc but also must be directly connected with the carrying on of unrelated_trade_or_business except as defined in paragraph d of this section to be directly connected with the conduct of unrelated business for purposes of sec_512 and item of deduction must have a proximate and primary relationship to the carrying on of that business if such income is derived from multiple unrelated business activities then the unrelated_business_taxable_income is the aggregate of the gross_income from all such activities less the aggregate of the deductions allowed with respect of all such activities regulations sec_1_512_a_-1 defines expenses depreciation and other similar items that are attributable solely to the conduct of unrelated business activities are those proximately and primarily related to that business activity such expenses qualify for deduction to the extent that they meet the requirements of sec_162 sec_167 or other relevant section of the irc thus the wages of personnel employed full-time in carrying on unrelated business activates are directly connected with the conduct of said activity and are deductable in computing unrelated_business_taxable_income if they otherwise qualify under the requirements of sec_162 regulations sec_1_512_a_-1 provides instruction when facilities or personnel are used for both exempt_activities and the conduct of an unrelated_trade_or_business the regulation provides that expenses depreciation and similar items shall be allocated between the two activities on a reasonable basis the portion of any such item so allocated to the unrelated_trade_or_business is proximately and primarily related to that business activity and shail be allowable as a deduction in computing unrelated_business_taxable_income to the extent provided by sec_162 sec_167 or other relevant code section in rensselaer polytechnic institute v commissioner f 2d cir the court held that when ailocating expenses from one fixed location to multiple exempt and non-exempt activities a reasonable allocation factor for expenses should be based on actual use of the facility for instance when allocating indirect expenses such as depreciation a reasonable basis would be actual factory hours used for the non-exempt purpose form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_10 schedule number or oni explanations of items form 886-a rev date name of taxpayer org in louisiana credit_union leaque v united_states f 2d cir the court heid that if an activity is not substantially related to the exempt_purpose of the organization the income generated from such an activity is taxable as unrelated_business_income in such a situation the court holds that it is not necessary to prove unfair competition between the organization and a taxable entity tax identification_number ein year period ended 20xx in south end italian independent club inc v commissioner t c a president is set involving the use and deductibility of net_income from gaming this case refers to a situation where massachusetts law stated that income received beano games must be donated for charitable religious and educational uses it was determined that contributions used in this manner are fully deductible from unrelated business income’ as an expense this requirement is included in many states laws and local law governs the disposition of income from gaming for a lawful purpose per washington administrative code organizations conducting gaming activities within the state of washington are required to use all net_income from gambling activities exclusively for lawful purposes stated on the organization's license application sec_61 defines gross_income per this section gross_income includes all income from whatever source derived and includes but is not limited to compensation_for services gross_income derived from business gains from dealing in property interest rents royalties dividends alimony and separate_maintenance payments annuities income from life_insurance and endowment contracts pensions income from the discharge_of_indebtedness distributive_share of partnership income regulations sec_1_61-1 states that gross_income is income realized in any form this can be realized as cash services meals accommodation stock or other_property sec_102 specifically excludes the value of property acquired by gift bequest devise or inheritance from gross_income regulations sec_1_102-1 states that property received as a gift is not includible in gross_income however any income received from said property is includable sec_277 provides that membership organizations that are primarily operated to furnish goods or services to members may only deduct such expenses attributed to those goods or services to the extent of the income derived during such a year from members or transactions with members if such deductions exceed the income generated by members in any taxable_year the balance is treated as if to the paid_or_incurred for members in the succeeding year it is attributable deductions allowed by sec_243 sec_244 and sec_245 which relate to dividends received by corporations shall not be allowed by organizations which fall under sec_277 revenue_ruling 20xx-73 refers to a taxable membership_organization which has significant non-member income the ruling holds that net operating losses from member transactions cannot be used to offset income received from non-members investment_income is also considered non-member income and not eligible to offset losses from member transactions sec_277 requires that the member losses be carried forward to the next tax_year as expenses in providing goods and services to members the ruling also holds that non-member transactions are fully deductable against all income form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx taxpayer’s position the agent made minor changes to the calculations shown in this report in the addendum to this report issued when it was noted that the agent had not correctly calculated the deductions from taxable_income the organization has agreed with the revised findings as evidenced by the signed form 6018-a and converted forms filed with the agent government’s position issue does the organization qualify for exemption under sec_501 as an organization described under sec_501 it is the government's position that this organization does not qualify for exemption under sec_501 sec_501 requires that of total membership of the veterans organization be made up of current or former members of the united_states armed_forces the organization falls short of this figure due to the social members who are not considered veterans per the definition outlined in the discussion of this irc section regulations sec_1_501_c_19_-1 states that of the total membership must be cadets or spouses or widows of a war_veteran or cadet per the facts above the organization has members who have been vetted as veterans by the national organization they also have a total of social members listed in a roster of the organization if itis assumed that all of the members vetted by the national organization are veterans the following calculation shows if the organization qualifies as an sec_501 enter taxpayer's name org 20xx enter tax_year ending in month day year format persons who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts war veterans present or former members of the united_states armed_forces veterans including only students in college or university rotc programs or at armed services academies cadets spouses widows or widowers j department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit explanations of items rev date form 886-a name of taxpayer org spouses widows or widowers of individuals described in the two above categories war veterans veterans and cadets tax identification_number ein year period ended 20xx all others total membership 4b membership requirement test percent test fail percent test fail contribution deductibility test percent test fail it is also noted in the facts section to this report that the organization did not have adequate documentation form dd-214 etc for all of the members vetted by the national organization should those members without documentation also be removed from the total count of veteran members the figures are as seen below sample of master member list number without documentation percentage without documentation total number on membership list percentage without documentation calculated number off list without documentation dollar_figure then the calculation for the membership percentage is below enter taxpayer's name org enter tax_year ending in month day year format 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx war veterans persons who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts present or former members of the united_states armed_forces veterans including only students in college or university rotc programs or at armed services academies cadets spouses widows or widowers cti‘c c c soz r spouses widows or widowers of individuals described in the two above categories war veterans veterans and cadets all others membershi membership requirement test percent test fail percent test fail contribution deductibility test percent test fail in both of the above tests the organization fails to meet the membership requirement to qualify as an organization described under sec_501 as such the organization no longer qualifies for exemption from federal_income_tax under sec_501 issue does the organization qualify for exemption under sec_501 as an organization described under sec_501 it is the government’s position that this organization does not qualify for exemption from taxation under sec_501 as a social_welfare_organization form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org a social_welfare_organization must be organized exclusively for the promotion of social welfare and the net_earnings must be devoted exclusively to charitable educational or recreational purposes regulations sec_1_501_c_4_-1 and ii state that such an organization must be primarily engaged in promoting the common good and general welfare of the community as such an organization cannot qualify for exemption if the primary activity is operating a social_club for the benefit of their members tax identification_number ein year period ended 20xx this organization’s primary activities include the operation of a bar selling pull-tab games and the operation of bingo for members and guests these activities are for the benefit pleasure and recreation for members and guests an organization can not qualify for exemption if their primary activity is the operation of a social_club as such this organization does not qualify for exemption under sec_501 issue does the organization qualify for exemption under sec_501 as an organization described under sec_501 it is the government s position that this organization does not qualify for exemption under sec_501 organizations exempt under sec_501 must be supported primarily by membership fees per regulations sec_1_501_c_7_-1 however such an organization will not loose its exemption if income is raised from services performed to members regulations sec_1_501_c_7_-1 states that if an organization engages in a business of opening its social and recreational facilities to the general_public it is not operated exclusively for pleasure recreation and social purposes public law states that substantially_all of the income received from an organization must fall under the exempt_purpose of an organization described under sec_501 limitations were placed on the percentage of non-member of income a social_club exempt under sec_501 could receive an organization can receive upto its income from investment and non-member income of that no more than can be received from non- member use of the facility per the facts given above the following calculation has been created to estimate the total amount of income generated by non-member use of the facility during the tax years under examination as was stated in revrul_66_150 any organization that operates a social_club as its main activity will qualify for exemption provided in meets all other criteria for exemption org operates a bar and other it has less than of its income social activities as its primary activity as such it will qualify for exemption if being generated by non-member use of the facility for an organization exempt under sec_501 all income received from non-members is subject_to taxation as unrelated_business_income this amount includes income received from non-members from bingo allocation method method method method bar sales gambling sales bingo amount per income statement department of the treasury-internal revenue service form 886-a catalog number 20810w income received from non-members percent of total income amount allocable allocation factor publish no irs gov account page schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended 20xx allocation_methods method used to determine the amount of non-member income generated by the bar and gambling operations per the initial interview there are to people in the bar over the course of a typical day included in that group are auxiliary members and social members it was also calculated that on a given day there are dollar_figure guests on a typical day to calculate this allocation figure have taken the number of auxiliary members and guests and divided that figure by total customers in the bar this percentage determines the amount of income from these activities is generated by non-members method used to determine the amount of bingo sales attributable to non-members this activity is open to the public and the organization does not track how many members or non-members are using the facility at these times as such it was determined that the whole amount of such income is taxable to the organization as being from non-members amendments must be made to the organizing documents to include social members as a membership class otherwise all income generated by social members is taxable to the organization as non-member income as noted above non-member income is of total income which significantly exceeds the limitation set forth in public law this amount can not be considered insignificant in the case west side tennis club v commissioner it was determined that if an organization had more than an insignificant amount of income received from non-members it would jeopardize the exempt status of the organization as a sec_501 as such this organization does not qualify for exemption under sec_501 issue does the organization qualify for exemption under sec_501 as an organization described under sec_501 or sec_501 it is the government's position that this organization could quality for exemption under sec_501 if certain criteria are met sec_501 and are both organizations which are organized under a lodge_system as defined in regulations sec_1_501_c_8_-1 organizations exempt under these irc sections are similar to each other but have a few major differences the first difference is that sec_501 requires that the organization provide life sick accident or other_benefits to members while this requirement is not absolute a substantial number of members must be eligible for coverage per revrul_64_194 organizations described under sec_501 can not provide such benefits to its members the second difference is regulations sec_1_501_c_10_-1 limits the uses of the net_earnings of the organization if exempt under sec_501 form 886-a department of the treasury-internal revenue service catalog number 20810w __publish no irs gov page_16 schedule number or exhibit name of taxpayer explanations of items form 886-a rev date org as stated in the initial interview the organization provides benefits to their members though a plan provided by the national organization this is a qualifying factor for exemption under sec_501 also as the organization is organized under the national organization but is otherwise independent it is treated as being operated under a lodge_system 20xx tax identification_number year period ended ein a veteran's organization that wishes to be exempt under this irc section must have a membership that consists of mostly members they are however allowed to have multiple classes of members as long as they are outlined and limited in the bylaws of the organization if such a class is not outlined then a large portion of the income generated by the organization is taxable as unrelated_business_income as this organization has a substantial number of social members they would need to amend their bylaws to include the social member class or they would not qualify for exempt status therefore if the organization were to change their bylaws to include the social member class as well as a restriction on the number of social members at any given time this organization would qualify as an organization described under sec_501 issue if the organization qualifies for exemption under one of the above code sections what is the correct amount of tax assessed to the organization as ubit imposed under sec_511 on form exempt_organization business income_tax return if the organization were to be exempt under sec_501 a certain percentage of the income received from the bar and gaming activities is subject_to ubit under sec_511 all figures in the following discussion are calculated under the assumption that the bylaws of the organization have been changed to include the additional class of members as discussed in issue it has also been assumed that the allocation factors will not have changed between 20xx and 20xx besides the gross_profit_percentage unrelated_business_income is defined for the organization if exempt under sec_501 in the following discussion and table outlined in calculation of tax unrelated_business_income per sec_512 an organization described under sec_501 is subject_to unrelated_business_income_tax from any unrelated_trade_or_business that is regularly carried on by the organization regulations sec_1_512_a_-1 further defines unrelated_business_taxable_income as any amount derived from such an unrelated business less those expenses allowable under chapter of the irc and proximate and primary to the conduct of such unrelated business_expenses that are generated by more than one activity should be allocated between them on a reasonable basis such as the actual use of the facility see regulations sec_1_512_a_-1 and rensselaer polytechnic institute v commissioner additional issues arise with income generated from gaming lawful purpose expenditures may be deducted against gaming income under sec_162 as a business_expense if that income is used in accordance with the state laws for the lawful purposes see south end italian independent club inc v commissioner the washington administrative code states that net_income received from gaming activities must be used for the lawful purposes stated in the application_for the gaming license as a large portion of the income received by the organization as wagers is transferred to the post account and then used for operations and other disbursements it is likely that this organization’s income from form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service amount allocable amount allocable schedule number or exhibit name of taxpayer explanations of items form 886-a rev date org gambling will be deductable as a lawful purpose deduction the lawful purpose deduction is calculated as the net_income from gambling activities after being allocated the deduction has been calculated as part of the calculation of tax portion of this report the amount of the lawful purpose deduction for 20xx is dollar_figure and dollar_figure in 20xx 20xx tax identification_number year period ended ein the table below shows the amount of income allocable to non-members for the years 20xx and 20xx amount per income statement allocation factor 20xx account bar sales gambling sales account bar sales amount per income statement 20xx allocation factor gambling sales the allocation factor used to determine the above amounts of income using the same allocation method listed in issue dealing with unrelated_business_income for a sec_501 per the initial interview it was determined that there are eight auxiliary members who use the clubs facilities on a typical day a six month sample was also taken of the guest register to determine the number of guests who use the clubs facilities on a typical day the two classes of non-members listed above have been added together the final allocation factor is further explained in the allocation_methods portion of this report the calculation of the number of non-members present is as follows total guests guests days the club was open to guests guests per day dollar_figure total non-members auxiliary members guests total non-members perday dollar_figure dollar_figure allocation_methods percentage of non-members this figure is calculated by taking the total number of non-members on a typical day and dividing it by total patrons as determined from the initial interview this figure provides a good estimate for expenses that would otherwise be fully allocated to the bar or social areas of the facility the factor will be used to allocate form 886-a catalog number 20810w - page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org direct_cost of goods sold for bar sales and gambling as weil as to allocate the wages of the bartenders and manager and any other expenses that can be directly attributed to the non-exempt activities this factor will also be used to further allocate all of the below allocation_methods to determine the percentage of each allocation that is attributable to non-members the factor has been calculated below tax identification_number ein year period ended 20xx percentage of non-members total non-members per day patrons per day dollar_figure percentage of space per the tour of the facility it was noted that the building is three floors with the middle floor being the size of the other floors the top floor is used solely for member activities it was also noticed that the bar and socializing area usually used on a typical day is approximately of the bottom floor the middie floor holds the offices of the organization it was the agent’s assumption that the bar and socializing space is used for both members and non-members the office was used for the supervision of activates conducted in the bar and socializing area as such the agent has assumed that of the space is used in these functions as calculated in the computations below the factors calculated below will be used to allocate the fixed costs associated with the use of the facility percentage of space - bar bottom floor percentage of whole percentage of bottom floor devoted to the bar percentage of space - office bottom floor percentage of whole percentage of middle floor devoted to the office _ these factors are further allocated based on the percentage of non-members who participate in the activities percentage of space - bar percentage of space - office percentage of space - bar percentage of non-members percentage of space - office percentage of non-members the combined factor for the percentage of space is catalog number 20810w form 886-a _publish no irs gov page_19 department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org percentage of time tax identification_number ein year period ended 20xx explanations of items per a conversation with the poa and per the initial interview it was determined that the staff spent approximately half of their time on gaming activities and half on the bar activities the agent has determined that this allocation figure is reasonable for the activities performed activities shared between the bar and gaming activities the agent has assumed that as with staff time all other expenses are evenly split between the two activities besides those that are directly attributable to one activity such as cost_of_goods_sold as such all expenses will be allocated to bar activities and to gaming activities these amounts will be further allocated by percentage of non-members participation gross_profit_percentage this factor takes the total receipts from activities that may have non-member income reportable on form 990-t divided by the total gross_receipts of the organization for each year this is used to allocate items which can not measured in percent of time or percent of space the factor is further allocated based on the percentage of non-members to participate in the activities 20xx gross_profit_percentage gross revenue from income sources total gross revenue gross_profit_percentage non-member percentage 20xx gross_profit_percentage gross revenue from income sources total revenue profit gross_profit_percentage non-member percentage allocated expenses the expenses will be allocated for each activity in the same manner as the preparer of the financial statements as being associated with each activity per the financial statements provided by the organization the exception to the above statement is that the preparer of the statements included all operating_expenses for the bar as being directly attributable to the bar only the agent has determined that these operating_expenses should be allocated using the same allocation method used to determine the correct form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items amount of wages for each activity some expenses included in the calculation of the net_income from the bar activities can also be attributable to the general operation of the club and as such have been allocated further by either percent of space or percent of gross_profit all figures have been further allocated by the percentage of non-members the amounts allocated have been calculated below cost_of_goods_sold as these expenses are directly attributable to the income generated from non-members in this case the expenses have been allocated based on the percentage on non-members as calculated above multiplied by the total expense shown on the financial statements these calculations have been shown below 20xx amount factor allocated expense bar sales liquor beer wine bar supplies food cigarettes gambling gambling supplies gambling cash prizes gambling merchandise prizes total allocated cost_of_goods_sold 20xx amount factor allocated expense bar sales liquor beer wine bar supplies food cigarettes gambling gambling supplies gambling cash prizes gambling merchandise prizes total allocated cost_of_goods_sold advertising as advertising is substantially related to the earning of income and not the space associated with the collection of income this expense have been calculated based on the gross_profit_percentage defined above multiplied by the advertising costs for the bar and gaming activities the advertising expenses have been evenly distributed between the bar and gaming activities as it was assumed that half of all general operating costs associated will be allocated in this manner the allocations have been calculated below form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date tax identification_number ein year period ended 20xx name of taxpayer org explanations of items advertising amount allocated expense 20xx factor bar gaming advertising _amount factor allocated expense 20xx bar gambling bad_debts as the accounting for bad_debts is substantially related to the collection of income and not the space associated with the collection of income this expense have been calculated based on the gross_profit_percentage defined above multiplied by the bad_debt expense for the bar and gaming activities the bad_debt expense expenses have been evenly distributed between the bar and gaming activities as it was assumed that half of all general operating costs associated will be allocated in this manner the allocations have been calculated below 20xx amount factor allocated expense 20xx amount factor allocated expense bad_debts bar gambling bad_debt bar gambling business taxes the amounts below are the actual figures paid_by the organization for the payment of business taxes per the financial statements provided by the organization as business taxes are calculated based off of the income generated the agent has used the gross_profit_percentage calculated above to allocate this figure the allocation calculation is below business taxes amount factor allocated expense 20xx bar gambling business taxes amount factor allocated expense 20xx bar gambling cash short over form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx the amounts shown below for cash short over are the actual figures displayed on the financial statements provided by the organization as this figure is amount is directly related to the action of holding activities in the bar or games the amount have been allocated based on a strict percentage of non- members this is calculated below cash short over amount factor allocated expense 20xx bar gambling cash short over amount factor allocated expense 20xx bar gambling cleaning janitorial the amount for cleaning and janitorial expense was only noted in the expenses listed for the bar there is no further information to suggest that this amount relates the entire building as such the agent has allocated this amount only to the area that holds the bar using the percentage of space calculation for the bar area as calculated above also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar the amount allocated has been calculated below cleaning janitorial amount factor allocated expense 20xx bar gambling cleaning janitorial amount factor allocated expense 20xx bar gambling computer_software as computer and software expense is substantially related to the collection of income and not the space associated with the collection of income this expense have been calculated based on the gross_profit_percentage defined above multiplied by the computer and software costs for the bar and gaming activities the advertizing expenses have been evenly distributed between the bar and gaming activities as it was assumed that half of all general operating costs associated will be allocated in this manner the allocations have been calculated below there were no computer_software expenses claimed for 20xx computer_software amount factor allocated expense 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx bar gambling bank charges as the fees charged by the bank are substantially related to the earning and deposit of income and not the space associated with the collection of such income this expense have been calculated based on the gross_profit_percentage defined above multiplied by the total bank charges for the bar and gaming activities the bank charges have been evenly distributed between the bar and gaming activities as it was assumed that half of all general operating costs associated will be allocated in this manner the allocations have been calculated below bank charges amount factor allocated expense 20xx bar gambling bank charges amount factor allocated expense 20xx bar gambling depreciation the depreciation claimed by the organization has been allocated based on the total percentage of space that is used by the organization in operation of the bar and gaming activities also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such this has been calculated using the total allocation factor that is the combination of the space allocated to the bar and the space allocated to the office multiplied by half the amount listed in the financial statements provided by the organization the allocation has been calculated below depreciation amount factor allocated expense 20xx bar gambling depreciation amount factor allocated expense 20xx bar gambling dues subscriptions as the payment of dues and subscriptions is substantially related to the operation of the club and not the space associated with the production_of_income this expense have been calculated based on the gross form 886-a of the treasury-internal revenue service _publish no irs gov department catalog number 20810w page_24 schedule number or exhibit name of taxpayer explanations of items form 886-a rev date org profit percentage defined above multiplied by the amount of dues and subscriptions paid_by the organization for the bar and gaming activities this expense have been evenly distributed between the bar and gaming activities as it was assumed that half of all general operating costs associated will be allocated in this manner the allocations have been calculated below 20xx tax identification_number year period ended ein dues subscriptions amount factor allocated expense 20xx bar gambling dues subscriptions amount factor allocated expense 20xx bar gambling entertainment the amount listed in the financial statements provided by the organization for entertainment has been deemed by the agent as fully attributable to the operations of the bar and pull-tab operations also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such this expense has been allocated based on the percent of non-member participation in the bar and gaming activities the allocation has been calculated below entertainment amount factor allocated expense 20xx bar gambling entertainment amount factor allocated expense 20xx bar gambling insurance the amounts listed below are the actual amounts shown on the financial statements provided by the organization for the insurance for each activity as these amounts are distinct for the two activities the agent has determined that the amounts are fully attributable to the activities listed as such they have been allocated based on the percent of non-member participation in the activities the calculation of the allocation factor has been listed below insurance amount factor allocated expense 20xx bar gambling form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx insurance amount factor allocated expense 20xx bar gambling licenses fees the amounts listed below are the actual amounts shown on the financial statements provided by the organization for the insurance for each activity as these amounts are distinct for the two activities the agent has determined that the amounts are fully attributable to the activities listed as such they have been allocated based on the percent of non-member participation in the activities the calculation of the allocation factor has been listed below licenses fees amount factor allocated expense 20xx bar gambling licenses fees amount factor allocated expense 20xx bar gambling maintenance repairs the amount listed on the financial statements provided by the organization did not include all expenses listed as repairs and maintenance and as such have allocated this expense only to the space occupied by the bar also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar the amount has been allocated using the percentage of space attributable to the bar repairs maintenance bar gambling 20xx amount factor allocated expense repairs maintenance 20xx amount factor allocated expense bar gambling office the amount listed in the financial statements provided by the organization for the office has been allocated based on the percent of space attributable to the office only also as the amount is listed only on the bar form 886-a catalog number 20810w page department of the treasury-internal revenue service publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such half of the allocated expense is attributable to the bar and half to the gaming activity tax identification_number ein year period ended 20xx 20xx amount factor allocated expense 20xx amount factor allocated expense office bar gambling office bar gambling payroll_taxes this figure was calculated by taking the allocated figure for wages and multiplying it by the tax_rate on social_security and medicare as such the amount calculated below is fully attributable to the non-member portion of wages payroll_taxes amount factor allocated expense 20xx bar gambling payroll_taxes amount factor allocated expense 20xx bar gambling phone as the expense from the telephone is not substantially related to neither the space associated with the production_of_income nor is directly attributable to the production_of_income in the bar and gaming activities this expense have been calculated based on the gross_profit_percentage defined above multiplied by the telephone costs for the bar and gaming activities the telephone expense have been evenly distributed between the bar and gaming activities as it was assumed that half of all general operating costs associated will be allocated in this manner the allocations have been calculated below 20xx amount factor allocated expense phone bar gambling phone amount factor allocated expense 20xx _publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx bar gambling professional fees as professional fees are not is substantially related to the collection of income nor the space associated with the collection of income this expense have been calculated based on the gross_profit_percentage defined above multiplied by the professional costs for the bar and gaming activities the professional fees have been evenly distributed between the bar and gaming activities as it was assumed that haif of all general operating costs associated will be allocated in this manner the allocations have been calculated below professional fees amount factor allocated expense 20xx bar gambling professional fees amount factor allocated expense 20xx bar gambling security the security expense claimed by the organization has been allocated based on the total percentage of space that is used by the organization in operation of the bar and gaming activities also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such this has been calculated using the total allocation factor that is the combination of the space allocated to the bar and the space allocated to the office multiplied by half the amount listed in the financial statements provided by the organization the allocation has been calculated below there were no security expenses claimed for 20xx security amount factor allocated expense 20xx bar gambling supplies the supplies expense claimed by the organization has been allocated based on the total percentage of space that is used by the organization in operation of the bar and gaming activities also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such this has been calculated using the total allocation factor that is the combination of the space allocated to the bar and the space allocated to the office multiplied by half the amount listed in the financial statements provided by the organization the allocation has been calculated below form 886-a catalog number 20810w page _28 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items supplies amount 20xx factor allocated expense bar gaming supplies amount factor allocated expense 20xx bar gambling small equipment the small equipment expense claimed by the organization has been allocated based on the total percentage of space that is used by the organization in operation of the bar and gaming activities also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such this has been calculated using the total allocation factor that is the combination of the space allocated to the bar and the space allocated to the office multiplied by half the amount listed in the financial statements provided by the organization the allocation has been calculated below there were no small equipment expenses claimed for 20xx small equipment amount factor allocated expense 20xx bar gambling utilities the utilities expense claimed by the organization has been allocated based on the total percentage of space that is used by the organization in operation of the bar and gaming activities also as the amount is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar as such this has been calculated using the total allocation factor that is the combination of the space allocated to the bar and the space allocated to the office multiplied by half the amount listed in the financial statements provided by the organization the allocation has been calculated below utilities amount factor allocated expense 20xx bar gambling utilities amount factor allocated expense 20xx bar gambling form 886-a catalog number 20810w page_29 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein yearlperiod ended 20xx explanations of items wages the amounts listed below except for the wages for co-3 are taken directly from the financial statements provided by the organization as the descriptions of actions performed by each position show that wages for the bartenders and manager are fully attributable to the conduct of the bar and gaming activities as such these amounts have been allocated using the percent of non-member participation the amount listed for wages co-3 is not fully attributable to the conduct of the taxable activities as such this amount has been calculated using the percentage of space attributable to the bar and office areas of the organization also as the amount of wage co-3 is listed only on the bar expenses in the financial statements provided by the organization and relates to the operation of the bar the agent has used the assumption that half of this expense is attributable to gaming and half to the operation of the bar wages - bartenders amount factor allocated expense 20xx bar gambling wages - manager bar gambling wages - co-3 bar gambling wages - bartenders amount factor allocated expense 20xx bar gambling wages - manager bar gambling wages - co-3 bar gambling calculation of tax income bar sales gambling sales total income expense calculation of unrelated_business_income_tax 20xx amount allocation allocated expense amount 20xx allocation allocated expense form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org cost_of_goods_sold tax identification_number ein year period ended 20xx bar sales liquor beer wine bar supplies food cigarettes gambling gambling supplies gambling cash prizes gambling merchandise prizes operated expenses advertising bar gaming bad_debts bar gambling business taxes bar gambling cash short over bar gambling cleaning janitorial bar gambling computer_software bar gambling bank charges bar gambling depreciation bar gambling dues subscriptions bar gambling entertainment bar gambling insurance bar gambling licenses fees form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date tax identification_number ein year period ended 20xx name of taxpayer org explanations of items bar gambling maintenance repairs bar gambling office bar gambling payroll_taxes bar gambling phone bar gambling professional fees bar gambling security bar gambling supplies bar gambling small equipment bar gambling utilities bar gambling wages - bartenders bar gambling wages - manager bar gambling wages - co-3 bar gambling total expenses unrelated_business_taxable_income less specific deduction less lawful purpose deduction adjusted ubit publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx tax_rate ubit issue if the organization does not qualify for exemption under one of the above code sections what is the correct amount of tax to be assessed on form_1120 u s_corporation income_tax return it is the government's position that if the organization is unable to change their bylaws they will no longer qualify for exemption from taxation and therefore must be reorganized as a taxable corporation sec_61 describes gross_income as all income derived from any source unless specifically excepted regulations sec_1_61-1 states that gross_income is any income realized in any form income can be in the form of cash services meals accommodation stock or other_property sec_102 provides a specific exemption from gross_income for property that is received by gift however this does not exclude any income received from the operation of such property sec_277 provides that membership_organization that are primarily operated to furnish goods or services to members may deduct only those expenses attributed to those goods or services to the extent of the income received any losses in the must be carried forward to the next year revenue_ruling 20xx-73 expands this to state that an organization with significant non-member income can not use losses from member transactions to offset income received from non-members income from investment is also considered non-member income for the purposes of this section calculation of tax as per sec_277 expenses_incurred due to non-members can be deducted to their full extent and expenses related to members may only be deducted up to the extent of the income received as such have allowed to their full extent those expenses noted above as being generated by non-members and have calculated the net_income loss from member activities below income loss from members 20xx 20xx allocated to amount allocated to non-members member income amount non- members member income income from members bar sales gambling bingo general sales of inventory total income from members cost_of_goods_sold form 886-a catalog number 20810w page_33 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items bar sales liquor beer wine bar supplies food cigarettes gambling gambling supplies gambling cash prizes gambling merchandise prizes bingo bingo supplies bingo cash prizes total cost_of_goods_sold gross revenue operated expenses advertising bad_debts business taxes cash short over casual labor cleaning janitorial computer_software convention expense contribution expense bank charges depreciation dues subscriptions entertainment freight postage insurance licenses fees maintenance repairs membership fees member expense office payroll_taxes phone professional fees scholarship awards security supplies small equipment utilities veterans relief form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date org tax identification_number ein explanations of item sec_42 20xx year period ended name of taxpayer quartermaster allowance wages - bartenders wages - manager wages - co-3 total operating_expenses income from operations other revenue expense interest_income total other net_income loss as such there will be an sec_277 loss carry forward of dollar_figure in 20xx and dollar_figure in 20xx taking the above facts into account the taxable_income per form_1120 is illustrated below the deduction disallowance per sec_277 are included in the calculation as a line item under line other deductions income per 20xx per form1120 detail 20xx per form_1120 detail income a gross_receipts or sales bar sales gambling bingo general sales of inventory b c less returns and allowances balance cost_of_goods_sold bar sales gambling bingo gross_profit dividends interest interest_income gross rents gross royalties capital_gain_net_income net gain_or_loss from form_4797 h b a o o m o form 886-a catalog number 20810w page_35 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org other income total income 20xx tax identification_number year period ended ein dollar_figure dollar_figure ‘ deduction sec_12 compensation of officers salaries and wages wages - bartenders wages - manager wages - co-3 repairs and maintenance maintenance repairs bad_debts bad_debts rents taxes and licenses licenses fees interest charitable_contribution contribution expense depreciation from form_4562 depreciation depletion advertising advertising pension profit-sharing etc employee benefit programs domestic_production_activities_deduction other deductions business taxes cash short over casual labor cleaning janitorial computer_software convention expense bank charges dues subscriptions entertainment freight postage insurance membership fees member expense office payroll_taxes phone professional fees scholarship awards security form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items supplies small equipment veterans relief quartermaster allowance deductions disallowed per sec_277 total deduction sec_29 b taxable_income before nol deduction and special_deductions less net operating deduction less special_deductions taxable_income tax_rate total_tax conclusion as was noted in the above facts and analysis there are two possible conclusions dependent on the amendment of the organization’s bylaws to include the social members as a membership class if the organization were able to amend their bylaws it would be possible to reclassify the organization currently organized under sec_501 to an organization organized under sec_501 as sec_501 allows for a more lenient membership policy it would be possible to define the social members as a membership class as such income received from the social members would not be taxed as unrelated_business_income if the organization were able to amend their bylaws to include this membership class income from auxiliary members and members of the general_public would still be subject_to tax as unrelated_business_income as such the form 990-t would show a tax_liability of dollar_figure and dollar_figure in 20xx and 20xx respectively if the organization were unable to amend their bylaws the tax exempt status of the organization would be revoked and the tax_liability per the form_1120 would be dollar_figure and dollar_figure in 20xx and 20xx respectively form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service
